
	
		I
		112th CONGRESS
		1st Session
		H. R. 3519
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Towns (for
			 himself, Mrs. Christensen,
			 Ms. Lee of California,
			 Mr. Clay, Mr. Carson of Indiana,
			 Ms. Hanabusa, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend to exempt the Medicare program from fallback
		  sequestration under the Budget Control Act of 2011.
	
	
		1.Exempting Medicare from
			 fallback sequestration under Budget Control Act of 2011Section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (42 U.S.C. 901a), as added by section
			 302(a) of the Budget Control Act of 2011 (Public Law 112–25), is
			 amended—
			(1)in paragraph (8),
			 by striking except that the percentage reduction for the Medicare
			 programs specified in section 256(d) shall not be more than 2 percent for a
			 fiscal year and inserting except that there shall be no
			 reduction for the Medicare programs specified in section 256(d);
			 and
			(2)in paragraph (9),
			 by striking the percentage reduction for the Medicare programs would
			 exceed 2 percent for a fiscal year in the absence of paragraph (8) and
			 inserting there would be a percentage reduction for the Medicare
			 programs for a fiscal year in the absence of paragraph (8).
			
